        Case
         Case7:20-cv-00782-KMK
              7:20-cv-00782-KMK Document 21 Filed
                                Document 20 Filed10/14/20
                                                  10/15/20 Page
                                                            Page1 1ofof8 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x

JOSE LUIS PEREZ and PEDRO SANTIAGO                              Case No.: 20-CV-782-KMK
ZACARIAZ,

                          Plaintiffs,

        V.

ULTRA SHINE CAR WASH, INC.,
ADELINO F. PASTILHA, and JUAN MENDEZ,

                           Defendants.
                                   _ _,........_______ x

                                          PROTECTIVE ORDER

         Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court enters this

Protective Order, upon the joint request of the parties, for the purposes of assuring the

confidentiality of information that may be disclosed by the parties in the course of discovery

proceedings. The Court, having found that good cause exists for entry of this Protective Order,

HEREBY ORDERS:

         1.      As used in this Order, the term "Protected Information" constitutes any and all

documents or records, and information contained therein, that contain any confidential,

proprietary, personal, or similar information, including, but not limited to, personal medical,

employment or financial information. The term "Highly Confidential Protected

Information" refers to documents or records, and information contained therein, that contain

highly confidential, proprietary, personal, or similar information, requiring protection above

and beyond that which is afforded by this Order to documents or records designated as
"Protected Information."
      Case
       Case7:20-cv-00782-KMK
            7:20-cv-00782-KMK Document 21 Filed
                              Document 20 Filed 10/14/20
                                                10/15/20 Page
                                                          Page22ofof8 8




       2.     Information that Plaintiffs or Defendants deem "Protected Information" or

"Highly Confidential Protected Information" shall be designated as such in one or more of the

following ways:

              a.      Information set forth in a response to an interrogatory may be so

designated by including the words "Protected Information" or "Highly Confidential Protected

Information" in the response.

               b.     Information contained in any document or part thereof may be so

designated by marking the phrase "Protected Information" or '"Highly Confidential Protected

Information" on the document or record containing Protected Information or Highly

Confidential Protected Information prior to the production of such document or record.

               c.      Information contained in an answer to any question asked during an oral

deposition may be so designated by a statement made on the record during the course of the

deposition and on the same day that the answer is given or, at any point after receiving the

transcript of the deposition, by giving written notice to counsel for the opposing party of the

page and line numbers designated as "Protected Information" or "Highly Confidential

Protected Information."

       3.     Any party who contests the designation of a document, record, or other

information as "Protected Information" or "Highly Confidential Protected Information" shall

provide the producing party written notice of its challenge. If the parties cannot resolve this

dispute, they shall follow the Federal Rules of Civil Procedure, the Local Civil Rules for the

United States District Courts for the Southern and Eastern Districts ofNew York, the

individual practices of the Court, and/or any court orders for addressing discovery disputes.

Failure to challenge a designation immediately does not waive a party's ability to bring a later
challenge.




                                                 2
      Case
       Case7:20-cv-00782-KMK
            7:20-cv-00782-KMK Document 21 Filed
                              Document 20 Filed10/14/20
                                                10/15/20 Page
                                                          Page3 3ofof8 8




       4.       Except as provided in this Order, all Protected Information or Highly Confidential

Protected Information produced or exchanged pursuant to this Order shall be used solely for the

purposes of this action and for no other purpose whatsoever, and shall not be published to the

general public in any form, or otherwise disclosed, disseminated, or transmitted to any person,

entity, or organization, except in accordance with the terms of this Order.

       5.       Protected Information or Highly Confidential Protected Information may be

disclosed only to the following Qualified Persons:

                a.      Any party to this action or employee of a party to this action, subject to

section 5(h);

                b.     Attorneys for Plaintiffs, and any support staff or other employees of the

attorneys of record for Plaintiffs who are providing active assistance with this action;

                c.     Attorneys for Defendants, and any support staff or other employees of

attorneys of record for Defendants who are providing active assistance with this action;

                d.      Experts or consultants retained or consulted for this action by counsel to a

party, and any support staff or other employees for such experts or consultants who are assisting

in the expert's work for this action;

                e.      Court reporters, videographers or stenographers engaged to record

deposition testimony, and their employees who are assisting in the preparation of transcripts of

such deposition testimony;

                f.      the Court, or any Court personnel; and

                g.      Such other persons as hereafter may be agreed to by the parties in writing

or authorized by the Court upon motion of any party.

                h.      Counsel for the parties may show, discuss and review documents or

records designated "Highly Confidential Protected Information" with a party or an employee of a

party, but the party or employee of the party may not (1) keep a copy of the Highly Confidential

                                                   3
       Case
        Case7:20-cv-00782-KMK
             7:20-cv-00782-KMK Document 21 Filed
                               Document 20 Filed10/14/20
                                                 10/15/20 Page
                                                           Page4 4ofof8 8




materials; (2) view the Highly Confidential materials outside the direct supervision of counsel;

(3) take notes concerning the content of the Highly Confidential materials; (4) discuss or disclose

the contents of the Highly Confidential materials with third parties; and/or (5) use the Highly

Confidential materials for any purpose other than in connection with the prosecution or defense

of this action.

        6.        A copy of this Order shall be delivered to each Qualified Person under sections 5( d)

and 5(g) to whom a disclosure of Protected Information is made, at or before the time of disclosure,

by the party making the disclosure or by its coW1sel. Each such person shall execute an

acknowledgment in the form of Exhibit 1 attached hereto before disclosure is made, and the

provisions of this Order shall be binding upon that person.

        7.        All Qualified Persons, including the parties and their respective counsel, to whom

Protected Information or Highly Confidential Protected Information is disclosed, are hereby

prohibited from disclosing information designated as Protected Information or Highly Confidential

Protected Information to any unauthorized person, except as provided in this Order.

         8.       Any deposition questions intended to elicit testimony regarding information

 designated as Protected Information or Highly Confidential Protected Information shall be

 conducted only in the presence of persons authorized to review the Protected Information or

 Highly Confidential Protected Information. Any portions of deposition transcripts containing

 such questions and testimony shall be automatically subject to the same protections and

 precautions as the Protected Information and Highly Confidential Protected Information.
         9.        If any party seeks to publicly file with the Court any Protected Information or

 Highly Confidential Protected Information, or portions of pleadings, motions, or other papers

 that disclose such Protected Information or Highly Confidential Protected Information, that

party shall provide the producing person no less than ten days' advance written notice of its

intent to file such material. The producing party may then make an application to the Court


                                                    4
      Case
       Case7:20-cv-00782-KMK
            7:20-cv-00782-KMK Document 21 Filed
                              Document 20 Filed10/14/20
                                                10/15/20 Page
                                                          Page5 5ofof8 8




requesting that the material be filed and kept under seal. If such an application is made, the

papers in question shall not be filed until the Court renders a decision on that application.

        10.   Nothing in this Order shall preclude any disclosure of Protected Information or

Highly Confidential Protected Information to any judge, magistrate, or employee of the Court

for purposes of this action.

        11.    Nothing contained in this Order shall be construed to prejudice any party's right

to use in open court any Protected Information or Highly Confidential Protected Information,

provided that reasonable notice of the potential disclosure of the Protected Information or

Highly Confidential Protected Information shall be given to the producing party so that the

producing party may move to seal the document, or otherwise seek to prevent the disclosure or

dissemination of the Protected Information or Highly Confidential Protected Information, in

advance of its use in open court.

        12.    If counsel for any party is required by law or court order to disclose, disseminate,

or transmit Protected Information or Highly Confidential Protected Information produced under

this Order to any person or entity not identified herein as a Qualified Person, the name of that

person or entity and the reason access is required shall be provided to the producing party no less

than 14 days prior to disclosure, dissemination, or transmittal so as to provide the producing

party sufficient time to object and seek a protective order as necessary. There shall be no

disclosure after an objection has been made until the objection has been resolved unless

disclosure, dissemination, or transmission is required sooner by law or court order.

        13.    Within thirty days after the final disposition of this action, including any and all

appeals, all Protected Information and Highly Confidential Protected Information and copies

thereof in the possession of any Qualified Persons shall be returned to the producing parties or



                                                  5
      Case
       Case7:20-cv-00782-KMK
            7:20-cv-00782-KMK Document 21 Filed
                              Document 20 Filed 10/14/20
                                                10/15/20 Page
                                                          Page6 6ofof8 8




destroyed. If the Protected Information or Highly Confidential Protected Information is

destroyed, the party that has destroyed the Protected Information or Highly Confidential

Protected Information shall certify in writing to the producing party that the Protected

Information and/or Highly Confidential Protected Information in its possession has been

destroyed.

        14.     If a party inadvertently fails to designate material as Protected Information or

Highly Confidential Protected Information at the time of production, this shall not in itself be

deemed a waiver of any claim of confidentiality as to that Protected Information or Highly

Confidential Protected Information. The producing party may correct its failure to designate an

item as Protected Information or Highly Confidential Protected Information by taking

reasonable steps to notify all receiving persons of its failure, and by promptly supplying all

receiving persons with new copies of any documents bearing corrected designations. Within five

business days of receiving copies of any documents bearing corrected designations pursuant to

this paragraph, the receiving persons shall return or destroy the improperly designated

materials, and certify in writing to the producing party that such materials have been returned

or destroyed.

        15.     This Order does not constitute any ruling on the question of whether any particular

document or category of information is properly discoverable, and does not constitute any ruling

on any potential objection to the discoverability, relevance, or admissibility of any document or

information.

       16.      Nothing in this Order shall be construed as a waiver of any defense, right,

objection, or claim by any party, including any objection to the production of documents and

any claim of privilege or other protection from disclosure.



                                                   6
         Case
          Case7:20-cv-00782-KMK
               7:20-cv-00782-KMK Document 21 Filed
                                 Document 20 Filed10/14/20
                                                   10/15/20 Page
                                                             Page7 7ofof8 8




           17.      Nothing in this Order shall affect the right of any party to seek additional

    protection against the disclosure of any documents or materials, or of the parties to seek

    additional disclosures.

           18.      Nothing in this Order shall prevent any disclosure of Protected Information or

    Highly Confidential Protected Information by the party or entity that designated the information

    as such.

           19.      The terms of this Order shall SW'Vive the termination of this action for purposes of

    enforcing this Order.

    SO STIPULATED AND AGREED TO BY:


~                             -) - - -- -         ....       ~              a~"--
                                                             Stanley1.ifierstone (SS2620)
    Cilenti & Cooper, PLLC                                   Law Office of Stanley J. Silverstone
    10 Grand Cemral                                          l OEsquire Road, Suite 12
    155 East 44111 Street- 6th Floor                         New City, NY 10956
    New York, NY 10017                                       Tel: (845) 215-9522
    Tel: (212) 209-3933                                      sjs@sjsilverstons;.com
    inf()(a)jcpclaw .com

    Attorneys for Plaintiff                                   Attorneyfor Defendants

     Dated: New York, New York                                Dated: New City, New York
               October fy_, 2020                              October_if:, 2020
     SO ORDERED:


        ~:&L
     HoN.KENNErn M. KARAS
     UNITED STATES DISTRICT JUOOE

    Dated: White Plains, New York
               October 15              •
                                           2020




                                                         7
        Case
         Case7:20-cv-00782-KMK
              7:20-cv-00782-KMK Document
                                Document 21 Filed 10/14/20
                                         20 Filed 10/15/20 Page
                                                            Page88ofof8 8




                                                  EXIIlBIT 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x

JOSE LUIS PEREZ and PEDRO SANTIAGO                              Case No.: 20-CV-782-KMK
ZACARIAZ,

                          Plaintiffs,

         v.

ULTRA SHINE CAR WASH, INC.,
ADELINO F. PASTILHA, and JUAN MENDEZ,

                           Defendants.
        ----------------------------------x


                                          ACKNOWLEDGEMENT

         I have read and I understand the Protective Order entered by the Court in the above-

captioned case, and I agree to be bound by its terms.


Date:


Name (printed):


Signature:




                                                         8
